UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4671


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALONZO NEIL BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:09-cr-00295-DCN-3)


Submitted:   March 24, 2011                 Decided:   April 14, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher L. Murphy, STUCKEY LAW OFFICES, LLC, Charleston,
South Carolina, for Appellant.     William N. Nettles, United
States Attorney, William J. Watkins, Jr., Alston C. Badger,
Assistant United States Attorneys, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After a trial, Alonzo Neil Brown was convicted of one

count of being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e)(1) (2006).                              He was

acquitted of charges relating to a bank robbery.                              On appeal,

Brown’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), certifying there are no meritorious issues

for appeal but raising for the court’s consideration whether the

evidence was sufficient to support the conviction and whether

the sentence was reasonable.              Brown was given the opportunity to

file a pro se supplemental brief but declined.                         After reviewing

the record, we affirm the district court’s judgment.

            “A    defendant         challenging      the    sufficiency          of     the

evidence    to    support         his   conviction    bears       a    heavy    burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted).                  A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                      Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Perkins,

470 F.3d 150, 160 (4th Cir. 2006).                     Substantial evidence is

“evidence     that     a    reasonable     finder    of    fact       could    accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                 United States v. Alerre, 430
F.3d 681,      693       (4th    Cir.   2005)     (internal         quotation       marks

                                            2
omitted).        The court considers both circumstantial and direct

evidence, drawing all reasonable inferences from such evidence

in the government’s favor.              United States v. Harvey, 532 F.3d
326, 333 (4th Cir. 2008).

               We conclude there was more than sufficient evidence to

support Brown’s conviction.             In fact, at trial, Brown admitted

possessing a firearm.             He only stood trial to challenge the

charges that concerned the bank robbery.

               This   court   reviews      a    district       court’s    sentence        for

reasonableness under an abuse-of-discretion standard.                                Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley,    511 F.3d 468,   473-74       (4th    Cir.    2007).         This    review

requires       appellate    consideration         of    both    the     procedural        and

substantive reasonableness of a sentence.                      Gall, 552 U.S. at 51.

In determining procedural reasonableness, this court considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and   sufficiently          explained      the        selected     sentence.              Id.

Regardless       of   whether     the   district        court    imposes       an     above,

below,    or     within-Guidelines       sentence,        it     must    place       on   the

record    an    individualized      assessment          based    on     the    particular

facts of the case before it.               United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (internal quotation marks omitted).

                                           3
              Finally,         this      court           reviews    the          substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the    standards       set    forth     in    §    3553(a).”        United        States    v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                  If the

sentence imposed is within the appropriate Guidelines range, on

appeal it is presumptively reasonable.                      United States v. Go, 517
F.3d 216, 218 (4th Cir. 2008).                    This presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                    United States v. Montes-Pineda,

445 F.3d 375,    379    (4th    Cir.    2006)       (internal     quotation      marks

omitted).

              We conclude there was no error with respect to the

calculation of the advisory Guidelines sentence.                                 Insofar as

this court noticed a possible error with respect to the district

court’s       obligation       to     provide       an    individualized          assessment

justifying the sentence, see United States v. Lynn, 592 F.3d
572,    584     (4th     Cir.        2010),       and    provided     the        parties    an

opportunity to brief the issue, we conclude that any error was

harmless.

              Because        Brown     preserved         the   error,       we     employ    a

harmless error review to determine whether any procedural error

by the district court warrants reversal.                           Id. at 579.             This

                                              4
standard      requires     that    the     Government         bear     the     burden   of

establishing that the error did not affect Brown’s substantial

rights.       United States v. Robinson, 460 F.3d 550, 557 (4th Cir.

2006).       Specifically, the Government “may avoid reversal only if

it demonstrates that the error did not have a substantial and

injurious effect or influence on the result and we can say with

fair assurance that the district court’s explicit consideration

of     the   defendant’s       arguments       would    not     have     affected       the

sentence imposed.”         United States v. Boulware, 604 F.3d 832, 838

(4th     Cir.    2010)    (alterations         and     internal      quotation       marks

omitted).

              In this case,        there was evidence tending to show that

Brown participated in the robbery and that after the robbery,

Brown posed a potential threat to officer and civilian safety.

Also, the record demonstrates that the district court considered

Brown’s      arguments    in    support     of   his     request       for     a   low-end

guideline sentence.         Thus, we conclude that even if the district

court    failed    to    provide    an    adequate      explanation          for   Brown’s

sentence, the court undertook the proper analysis and further

elaboration would not have affected the sentence imposed.                               See

id. at 838.

              In accordance with Anders, we have reviewed the entire

record for meritorious issues, and with the exception of the

sentencing issue noted above, we have found none.                            We therefore

                                           5
affirm.    This court requires that counsel inform the client, in

writing,   of    his   right     to    petition    the   Supreme    Court    of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy was served on the client.                      We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          6